Citation Nr: 1223658	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  07-18 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a rating in excess of 30 percent for glaucoma of the right eye. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from March 1945 to December 1946.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

In May 2010, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) at the RO.  The Veteran also testified before a hearing officer at the RO in December 2004.  Transcripts of both hearings are of record.  

The Veteran was notified in an April 2012 letter that the VLJ who conducted the May 2010 hearing was no longer employed by the Board.  The April 2012 letter gave the Veteran an opportunity to request a new hearing in accordance with 38 C.F.R. § 20.707 and 20.717 (2011), but also informed him that if no response to the letter was received within 30 days, the Board would assume he did not desire a new hearing.  The Veteran did not respond to the April 2012 letter, and the Board will therefore proceed with the case.

In August 2010, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision can be rendered in this case.  The Veteran's glaucoma of the right eye is currently rated as 30 percent disabling under Diagnostic Code 6080 pertaining to visual field defects.  The current 30 percent evaluation is the maximum possible rating for unilateral service-connected impairment of the visual field.  38 C.F.R. § 4.84a, Diagnostic Code 6080.  The Veteran is not in receipt of service connection for any disability of the left eye, and an evaluation in excess of 30 percent for the right eye is only possible if there is anatomical loss of the eye.  Id.

In August 2011, the Veteran's eyes were examined by an ophthalmologist at the Des Moines VA Medical Center (VAMC).  He complained of pain in the right eye and the examination revealed a phthisical right eye with cystic changes of the surface.  An enucleation procedure, i.e. removal of the right eye, was recommended.  The Veteran was also noted to have undergone recent treatment with an ophthalmological surgeon.  The record currently before the Board does not contain any records from the ophthalmological surgeon who has treated the Veteran at the Des Moines VAMC.  It is also unclear whether Veteran has undergone the planned enucleation procedure.  Furthermore, a December 2011 notation in the Veteran's virtual VA clinical records indicates that he received treatment from a non-VA eye surgeon from November 2010 to December 2011. 

The Board finds that the case must be remanded to obtain recent records of treatment for the Veteran's right eye from the Des Moines VAMC, to include any records pertaining to surgical removal of the right eye.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made).  The Veteran should also be contacted and asked to identify any private physicians who have treated his service-connected eye disability.  The Board notes that the current claims file only contains records of private treatment dated through December 2008.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the Veteran and ask that he complete medical release forms for any non-VA health care providers who have treated his service-connected right eye since December 2008, to include the private eye surgeon noted in his VA records to have treated him from November 2010 to December 2011.

2.  If complete medical release forms are received from the Veteran, obtain records of treatment from any identified non-VA health care providers.  If unsuccessful in obtaining this evidence, inform the Veteran and his representative and request them to provide the outstanding evidence.

3.  Obtain records of treatment from the Des Moines  VAMC dating from May 2011 to the present, to include records of any examinations or surgery performed by the Veteran's ophthalmological surgeon (identified in the August 2011 VAMC examination as Dr. Ball).

4.  Then readjudicate the claim for an increased rating for glaucoma of the right eye.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.
  
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



